FILED
                            NOT FOR PUBLICATION                             NOV 28 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JODY K. GEORGE,                                  No. 10-16266

              Plaintiff - Appellant,             D.C. No. 1:03-cv-06052-DLB

  v.
                                                 MEMORANDUM *
PATRICK R. DONAHOE, Postmaster
General**; UNITED STATES POSTAL
SERVICE,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Dennis L. Beck, Magistrate Judge, Presiding ***

                         Submitted November 21, 2011 ****




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             Patrick R. Donahoe has been substituted for his predecessor, John E.
Potter, as Postmaster General under Fed. R. App. P. 43(c)(2).
       ***  The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
       ****  The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      TASHIMA, BERZON, and TALLMAN, Circuit Judges.

      Jody K. George appeals pro se from the district court’s summary judgment

in his employment action alleging discrimination, harassment, and retaliation in

violation of Title VII. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. Vasquez v. County of Los Angeles, 349 F.3d 634, 639 (9th Cir. 2004).

We may affirm on any ground supported by the record. Tahoe-Sierra Pres.

Council, Inc. v. Tahoe Reg’l Planning Agency, 322 F.3d 1064, 1076-77 (9th Cir.

2003). We affirm.

      The district court properly granted summary judgment as to George’s

discrimination and retaliation claims because George failed to raise a genuine

dispute of material fact as to whether defendants’ legitimate, nondiscriminatory

reasons for their actions, including removing George from his position, were

pretextual. See Vasquez, 349 F.3d at 642 (circumstantial evidence of pretext must

be specific and substantial).

      Summary judgment was proper as to George’s harassment claim because

George failed to raise a genuine dispute of material fact as to whether defendants’

conduct was sufficiently severe or pervasive to alter the conditions of his

employment and create an abusive work environment. See id. (listing elements of

a hostile workplace claim premised on either race or sex); Ray v. Henderson, 217


                                          2                                    10-16266
F.3d 1234, 1245 (9th Cir. 2000) (discussing retaliatory harassment).

      George’s remaining contentions are unpersuasive.

      We do not consider George’s contentions raised for first time on appeal. See

Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      George’s request for appointment of counsel is denied.

      AFFIRMED.




                                         3                                  10-16266